                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS



JASON ALLEN RUDY,

                            Plaintiff,

          v.                                    CASE NO. 18-3194-SAC

VAN Z. HAMPTON, et al.,

                            Defendants.


                    NOTICE AND MEMORANDUM AND ORDER

     This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee, proceeds pro se and seeks leave

to proceed in forma pauperis.

               The motion to proceed in forma pauperis

     This motion is governed by 28 U.S.C. § 1915(b). Because plaintiff

is a prisoner, he must pay the full filing fee in installment payments

taken from his prison trust account when he “brings a civil action

or files an appeal in forma pauperis[.]” § 1915(b)(1). Pursuant to

§ 1915(b)(1), the court must assess, and collect when funds exist,
an initial partial filing fee calculated upon the greater of (1) the

average monthly deposit in his account or (2) the average monthly

balance in the account for the six-month period preceding the filing

of the complaint. Thereafter, the plaintiff must make monthly payments

of twenty percent of the preceding month’s income in his institutional

account. § 1915(b)(2). However, a prisoner shall not be prohibited

from bringing a civil action or appeal because he has no means to pay
the initial partial filing fee. § 1915(b)(4).

     The financial materials submitted by plaintiff reflect one

month. During that time, plaintiff had deposits of $202.00, and a
balance of $2.66. The Court therefore has calculated the initial

partial filing fee as $40.00, twenty percent of the deposit, rounded

to the lower half dollar.

                              Screening

     A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon

which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

     In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

     To state a claim for relief under Section 1983, a plaintiff must

allege the violation of a right secured by the Constitution and laws

of the United States and must show that the alleged deprivation was
committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,
however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not
accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.

Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal

citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,

1098 (10th Cir. 2009). In this context, “plausible” refers “to the
scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff   has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                  Discussion

     The Court has examined the complaint and has identified the

following deficiencies. First, although the complaint names fifteen
defendants, the complaint fails to identify any specific conduct by

most of these defendants and fails to provide a clear statement of
how these persons violated plaintiff’s federal rights or how plaintiff

was injured as a result. Plaintiff will be directed to submit an

amended complaint to clarify his claims.

     Second, plaintiff’s claim against Judge Hampton is subject to

dismissal on the ground of judicial immunity. A state judge is entitled

to absolute immunity from liability under § 1983 except when the judge

acts “in the clear absence of all jurisdiction.” Stump v. Sparkman,

435 U.S. 349, 356-57 (1978); Hunt v. Bennett, 17 F.3d 1263, 1266 (10th

Cir. 1994). Plaintiff challenges decisions by this defendant, but he

has not alleged any facts to suggest that the defendant acted in the

absence of jurisdiction.

     Likewise, Terry Malone, an attorney, is named as a defendant but

the complaint provides no specific allegations concerning his

conduct. It is settled in the Tenth Circuit that “‘private attorneys,

by virtue of being officers of the court, do not act under color of

state law within the meaning of section 1983.’” Anderson v. Kitchen,

389 Fed. Appx. 838, 84 (10th Cir. 2010)(quoting Barnard v. Young, 720

F.2d 1188, 1189 (10th Cir. 1983)). At this point, it does not appear
that plaintiff has stated a claim against this defendant.

     Third, plaintiff’s claim against Ford County is subject to

dismissal because plaintiff does not identify any county policy or

custom that violated his federal rights. To hold a county liable under

§1983, a plaintiff must establish both (1) the existence of a policy

or custom through which the plaintiff’s protected rights were violated

and (2) that the policy or custom was the moving force, or direct causal

link, that caused the violation. See City of Canton v. Harris, 489
U.S. 378, 385 (1989). This requirement “distinguishes the ‘acts of

the municipality from acts of employees of the municipality, and
thereby make[s] clear that municipal liability is limited to action

for which the municipality is actually responsible.” Pembaur v. City

of Cincinnati, 475 U.S. 469, 479 (1986).

     Next, plaintiff’s request for the dismissal of two state criminal

actions is not cognizable in a civil rights action and must be

presented in a petition for habeas corpus. See Preiser v. Rodriguez,

411 U.S. 475, 500 (1973)(“when a state prisoner is challenging the

very fact or duration of his physical imprisonment, and the relief

he seeks is a determination that he is entitled to immediate release

or a speedier release from that imprisonment, his sole federal remedy

is a writ of habeas corpus.”). If plaintiff intends to challenge the

validity of his state court convictions or sentences, he must first

present his claims to the state courts, including the state appellate

courts, and then in a federal petition for habeas corpus. See Thacker

v. Workman, 678 F.3d 820, 839 (10th Cir. 2012)(“[T]he [exhaustion]

doctrine requires state prisoners to give the state courts one full

opportunity to resolve any constitutional issues by invoking one

complete round of the State’s established appellate review process”
(original brackets and quotation marks omitted)).

                        Motion to appoint counsel

     Plaintiff moves for the appointment of counsel (Doc. # 3). There

is no constitutional right to the appointment of counsel in a civil

matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision

whether to appoint counsel in a civil action lies in the discretion

of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir.
1991). The party seeking the appointment of counsel has the burden

to convince the court that the claims presented have sufficient merit
to warrant the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,

1223 (10th Cir. 20016)(citing Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel

appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)). A court should consider “the merits of the prisoner’s claims,

the nature and complexity of the factual and legal issues, and the

prisoner’s ability to investigate the facts and present his claims.”

Rucks, 57 F.3d at 979.

     The Court has considered the record and declines to appoint

counsel. At this point, the Court cannot say that plaintiff has

identified claims that warrant the appointment of counsel. The Court

will deny the motion but will reconsider this request upon plaintiff’s

filing of an amended complaint.

                   Order to File Amended Complaint

     In order to proceed in this matter, plaintiff must file an amended

complaint that complies with Rule 8 of the Federal Rules of Civil
Procedure. Rule 8(a) states that a complaint “must contain (1) a short

and plain statement of the grounds for the court’s jurisdiction, ...

(2) a short and plain statement of the claim showing that the pleader

is entitled to relief; and (3) a demand for the relief sought.” Fed.

R. Civ. P. 8(a). In addition, Rule 8(d) provides that “[e]ach

allegation must be simple, concise, and direct.” Fed. R. Civ. P. 8(d).

     Plaintiff’s amended complaint must be submitted upon

court-approved forms. In order to add claims or significant factual
allegations, or to change defendants, a plaintiff must submit a

complete amended complaint. See Fed. R. Civ. P. 15. An amended
complaint is not an addendum or supplement to the original complaint

but completely supersedes it. Therefore, any claims or allegations

not presented in the amended complaint are no longer before the Court.

Plaintiff may not simply refer to an earlier pleading; instead, the

amended complaint must contain all allegations and claims that

plaintiff intends to present in the action, including those to be

retained from the original complaint. Plaintiff must include the case

number of this action on the first page of the amended complaint.

     Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). Plaintiff also must refer to

each defendant in the body of the complaint and must allege specific

facts that the describe the allegedly unconstitutional acts or

omissions by each defendant, including dates, locations, and

circumstances.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before November

23, 2018, plaintiff shall submit an initial partial filing fee of

$40.00 to the clerk of the court. Collection action shall continue

under 28 U.S.C. §1915(b)(2) until plaintiff satisfies the $350.00
filing fee

     IT IS FURTHER ORDERED that on or before November 23, 2018,

plaintiff    shall   file   an   amended   complaint   that   addresses   the

deficiencies described in this order. The Clerk of the Court shall

transmit a form pleading to the plaintiff. The failure to file a timely

response may result in the dismissal of this matter without additional

prior notice.

     IT IS FURTHER ORDERED plaintiff’s motion for the appointment of
counsel (Doc. #3) is denied.
IT IS SO ORDERED.

DATED:   This 23rd day of October, 2018, at Topeka, Kansas.




                          S/ Sam A. Crow
                          SAM A. CROW
                          U.S. Senior District Judge
